DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
 DRAWINGS
The drawing(s) filed on April 22, 2022 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–7 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification. 
 OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–3 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent No. 7,239,408 (Whitmarsh et al. hereinafter referred to as “Whitmarsh”) in view of US Patent Application Publication 2020/0050412 (“Ohhashi”).
With respect to claim 1, Whitmarsh discloses an image forming system (FIG. 1 – network print processing system), comprising: 
a print system that comprises one or plural image forming apparatuses (Col. 2, Lines, 56–64; FIG. 1 – wherein Print processing system 10 facilitates processing of a print job 12 of a customer 14 before printing of print job 12 by a print provider 16 offering print services 18 {Interpretation: the print service 18a to 18c corresponds to the claimed plurality of image forming apparatus …} …); and 
a management server (FIG. 1 – print processing system 28 …) configured to receive a print order from a user (Col. 4, lines 51–67; wherein Customer 14 interacts with customer interface 24 via computer terminal 36 to submit a data file 38 for print job 12 to print processing system …), and upon receiving the print order (Col. 11, lines 4–19; FIG. 12 – wherein at step 112, customer 14 submits data file 38 for print job 12 to print processing system controller 28. In one exemplary embodiment, customer 14 submits data file 38 to print processing system controller 28 via Internet communication link 32, as illustrated in FIG. 2, and print providers 22 register printing capability 46 with print processing system controller 28 via Internet communication link 32, as illustrated in FIG. 3 …), perform a print job using the print system under a print condition specified by the print order (Col. 12, lines 37–43; FIG. 12 – wherein in step 132, the selected print provider 16 completes print job 12 and, in step 134, delivers completed print job 12 to customer 14. Delivery of completed print job 12 to customer 14 from print provider 16 is also represented by the dashed line in FIG. 1 …); 
wherein the management server generates a suggestion of a print condition in consideration of an amount of a consumable good required for the print job (Col. 10, lines 39–58; wherein print medium option 94, printing layout option 95, color printing option 96, and finishing option 97 include a suggestion, based on print job type 92, for a print medium size and type, layout, color content, and finish, respectively, to be used to create print job 12 … depending on print job type 92 submitted by customer 14, print medium option 94, printing layout option 95, color printing option 96, and/or finishing option 97 may include one or more respective suggestions or options for creating print job 12 …). 
However, Whitmarsh fails to explicitly disclose generates a suggestion of a print condition in consideration of operation status of the print system, differently from the print condition specified by the print order; notifies the user of the suggestion.
Ohhashi, working in the same field of endeavor, recognizes this problem and teaches generates a suggestion of a print condition in consideration of operation status of the print system, differently from the print condition specified by the print order (¶ [0043]; FIG. 3 –  wherein while image printing for the print job with the print setting of double-sided printing is in progress, the MFP 100 displays a screen 55, as shown in FIG. 3, containing a button 54, through which an instruction for changing the print setting to single-sided printing is acceptable, in the user I/F 37. If an operation to the button 54 is rendered, the MFP 100 accepts the instruction and switches the print setting from double-sided printing to single-sided printing. The MFP 100 may, for example, abort the image printing being in progress and restart the image printing in the print setting of single-sided printing from the first page. For another example, the MFP 100 may resume the image printing for the print job for the remaining unprinted pages with the changed print setting, i.e., not in double-sided printing but in single-sided printing …); notifies the user of the suggestion (FIG. 3 – displaying a user interface (I/F 37) to the user for the suggestion …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Whitmarsh to generates a suggestion of a print condition in consideration of operation status of the print system, differently from the print condition specified by the print order; notifies the user of the suggestion as taught by Ohhashi since doing so would have predictably and advantageously allows to enables an image forming apparatus to change a print setting for a print job easily after receiving the provided print job (see at least Ohhashi, ¶ [0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Whitmarsh discloses wherein the management server (FIG. 1 – print processing system 28 …) receives priority information from the user and the priority information indicates a priority level of each of one or plural specific items in the print condition (Col. 8, lines 1–12; FIG. 4 – wherein based on document type attribute 71 as being "Newsletter", quality attribute 73, cost attribute 74, and due date attribute 75 as being "Somewhat Important", "Somewhat Important", and "Very Important", respectively, and expert and/or affinity information, print processing system controller 28 automatically selects a print medium size of "Letter", a print medium type of "Plain Paper", a printing layout option of "Portrait", a printing layout option of "Two-Sided", a color printing option of "Monochrome", a finishing option of "Stapled", and a delivery option of "Express Delivery", as illustrated in FIG. 6 …); and the management server generates the suggestion in consideration of the priority information together with the amount of the consumable good (Col. 10, lines 39–58; wherein print medium option 94, printing layout option 95, color printing option 96, and finishing option 97 include a suggestion, based on print job type 92, for a print medium size and type, layout, color content, and finish, respectively, to be used to create print job 12 … depending on print job type 92 submitted by customer 14, print medium option 94, printing layout option 95, color printing option 96, and/or finishing option 97 may include one or more respective suggestions or options for creating print job 12 …).
However, Whitmarsh fails to explicitly disclose generates a suggestion of a print condition in consideration of operation status of the print system.
Ohhashi, working in the same field of endeavor, recognizes this problem and teaches generates a suggestion of a print condition in consideration of operation status of the print system (¶ [0043]; FIG. 3 –  wherein while image printing for the print job with the print setting of double-sided printing is in progress, the MFP 100 displays a screen 55, as shown in FIG. 3, containing a button 54, through which an instruction for changing the print setting to single-sided printing is acceptable, in the user I/F 37. If an operation to the button 54 is rendered, the MFP 100 accepts the instruction and switches the print setting from double-sided printing to single-sided printing. The MFP 100 may, for example, abort the image printing being in progress and restart the image printing in the print setting of single-sided printing from the first page. For another example, the MFP 100 may resume the image printing for the print job for the remaining unprinted pages with the changed print setting, i.e., not in double-sided printing but in single-sided printing …); notifies the user of the suggestion (FIG. 3 – displaying a user interface (I/F 37) to the user for the suggestion …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Whitmarsh to generates a suggestion of a print condition in consideration of operation status of the print system as taught by Ohhashi since doing so would have predictably and advantageously allows to enables an image forming apparatus to change a print setting for a print job easily after receiving the provided print job (see at least Ohhashi, ¶ [0005]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 2 is incorporated, Whitmarsh discloses wherein the specific items include quality, cost, and delivery date (Col. 6, lines 19–27; FIG. 4 – wherein input fields 60 include, for example, a document type field 61, a number of copies field 62, a quality field 63, a cost field 64, and a due date field 65 …).
Summary
Claims 1–3 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4–6 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the management server (a) receives from a user a resource reservation order to reserve a usage amount of the consumable good, and (b) generates the suggestion in further consideration of the reserved usage amount of the consumable good.”
In regard to claims 5 and 6, claims 5 and 6 depends on objected claim 4. Therefore, by virtue of their dependency, claims 5 and 6 are also indicated as objected subject matter.
Claim 7 is allowed. 
Claim 7 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claim 7. 
Claim 7 recites several features as shown in the excerpt below:
“a management server configured to receive a print order from a user, and upon receiving the print order, perform a print job using the print system under a print condition specified by the print order; 
wherein the management server (a) receives from a user a resource reservation order to reserve a usage amount of the consumable good, (b) performs the print job using the reserved usage amount of the consumable good, and (c) in accordance with a request from the user, transfers or sells the reserved usage amount of the consumable good to another user”.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Whitmarsh et al. (7,239,408) and Ohhashi (2020/0050412), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claim 7 is allowable over the prior art of record.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Okanishi (2019/0286400)
Describe an image forming apparatus such as copier and printer e.g. ink-jet printer for forming image on recording material. The apparatus used in a high humid environment which easily causes curling of paper, the print speed of the image forming apparatus is reduced to reduce the amount of curling. The user has high intensities of preference for image quality and energy-saving while having a low intensity of preference for productivity.
Hagiwara (2017/0262867)
Describe a device marketing/fleet management application for generating a proposed state analysis of a proposed fleet of devices for an enterprise or enterprise site. The application allows a user to access a server to obtain previously registered current/proposed state analyzes and information regarding customer devices without having to manually input the information, thus making more convenient for use.
Dumitrescu et al. (2012/0218593)
Describe a system (202) has a control system (204) identifying a set of print shop services e.g. printing services, available to a customer e.g. bank, and filtering the services based on a set of print shop rules for the customer to identify the subset of services. A graphical user interface (206) displays the subset to the customer as a set of options for the customer to select a print job and to receive the selected options from the customer. The control system generates a job ticket for the job based on the selection and transmits the job ticket to a print shop.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672